NO.
12-07-00455-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
BRIAN STANSBURY,          §          APPEAL
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of manufacture/delivery of a controlled
substance, a first degree felony.  The
trial court assessed punishment at imprisonment for thirty years.  We have received the trial court’s
certification signed by Appellant, his counsel, and the trial court.  See Tex.
R. App. P. 25.2(d).  The
certification states that Appellant has waived his right to appeal.  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered January 9,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
(DO NOT PUBLISH)